Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 07/23/2020 in which claims 1-20 are pending and ready for examination.
Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  the phrase “electric module” should be “electrical module”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shooter (US 2018/0237037 A1).
As to claim 1, Shooter discloses an electric machine (see abstract), comprising: 
a drive motor (see parag [0050]); 
a first power bay (Fig 2, 26 on the left, parag [0052]); 
a second power (Fig 2, 26 on the right, parag [0052]) bay disposed proximate the first power bay; 
a first power module (Fig 2, 22 on the left, parags [0052-0053]) configured to be interchangeably placed within one of the first power bay or the second power bay; 
a second power module (Fig 2, 22 on the right, parags [0052-0053]) configured to be interchangeably placed within the other of the first power bay or the second power bay; and 
an electrical module (Fig 4, 52, parag [0055]) operably connected to the drive motor and configured to provide power from at least one of the first power module or the second power module to the drive motor, the drive motor being configured to propel the electric machine using the power received from the electrical module (see parag [0050]).
As to claim 2, Shooter discloses the electric machine of claim 1, wherein: 
the first power module is a battery module and the second power module is a generator module, the generator module is configured to charge the battery module, and the electrical module is configured to provide the power to the drive motor from the battery module (see parags [0053], [0058]).
As to claim 3, Shooter discloses the electric machine of claim 1, further comprising: 
a hydraulic system (see parag [0053]); and a power take-off (PTO) motor (implicit, component of hydraulic system) operably connected to the hydraulic system and configured to pump a fluid to operate the hydraulic system, wherein the electrical module is electrically coupled to the PTO motor and configured to provide power from at least one of the first power module or the second power module to the PTO motor to operate the hydraulic system.
As to claim 8, Shooter discloses the electric machine of claim 1, wherein the first power module comprises one of: (i) a battery module; (ii) an ultracapacitor module; (iii) a fuel cell module; (iv) a generator module; (v) a gas turbine module; (vi) a trolley module; or (vii) an inductive charging module (see parag [0053]).
As to claim 9, Shooter discloses the electric machine of claim 1, further comprising: 
a master controller electrically coupled to the electric module and configured to receive one or more operator signals indicating that the electric machine is to be propelled, generating one or more control signals based at least in part on the operator signal, and providing the one or more control signals to the electrical module to propel the electric machine (implicit, parag [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shooter (US 2018/0237037 A1) in view of Wang et al (hereinafter Wang) (US 2017/0063093 A1).
As to claim 4, Shooter does not disclose the electric machine of claim 1, further comprising: a direct current (DC)/DC converter electrically connected to the electrical module and configured to provide DC power to one or more components of the electric machine.
However, Wang discloses a direct current (DC)/DC converter (Fig 1, 151) electrically connected to the electrical module and configured to provide DC power to one or more components of the electric machine. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Shooter to include the converter as taught by Wang in order to have DC power supplied to components of the system.
As to claim 5, the combination of Shooter and Wang discloses the electric machine of claim 1, wherein the electric module includes an inverter (Fig 1, 131), wherein the inverter is configured to receive DC power from at least one of the first power module or the second power module and convert the DC power to multiple phases of alternating current (AC) power.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 10, the cited prior arts alone or in combination fail to disclose:
“causing direct current (DC) power from at least one of a plurality of power modules seated in individual ones of a plurality of power bays of the electric machine to be directed to an inverter, wherein the individual ones of the plurality of power modules are configured to be interchangeably placed in the plurality of power bays; 
causing, by the inverter and based at least in part on the first control signal, the DC power to be transformed to multiphase alternating current (AC) power; and directing the multiphase AC power to the drive motor of the electric machine”.
As to claim 16, the cited prior arts alone or in combination fail to disclose:
“receive a first operator signal indicating that a power take-off (PTO) motor of the electric machine is to be powered; 
generate, based at least in part on the first operator signal, a first control signal to operate the PTO motor; 
receive direct current (DC) power from the at least one of the plurality of power modules seated in individual ones of the plurality of power bays; 
control, based at least in part on the first control signal, the inverter to transform the DC power to a first multiphase alternating current (AC) power; and 
direct the first multiphase AC power to the PTO motor of the electric machine”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0317082 A1.
The above reference is a relevant prior art. It discloses interchangeable energy device for electric vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        September 28, 2022